Citation Nr: 0730852	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  03-21 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from May 1997 to May 2001.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by a Department 
of Veterans Affairs (VA) Regional Office (RO).




FINDING OF FACT

On August 17, 2007, prior to the promulgation of a decision 
in the appeal, the appellant submitted a written request 
withdrawing from appellate consideration the issue which is 
currently on appeal.  

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant as to the issue of entitlement to an increased 
rating for lumbosacral strain have been met. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2006).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.   

A Substantive Appeal may be withdrawn at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b).  Withdrawal may be made by the appellant or by his 
or her authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c).   

In September 2004, the case was remanded by the Board for 
further development.  However, on August 17, 2007, the 
appellant submitted a written statement to the RO in which 
she unequivocally expressed her desire to withdraw from 
appellate consideration her pending claim indicating that she 
was satisfied with the decision involving her appeal. 

Inasmuch as the appellant has withdrawn the issue of 
entitlement to an increased rating for lumbosacral strain 
from further review on appeal, there remain no allegations of 
errors of fact or law for appellate consideration with 
respect to that issue.  Since the Board lacks jurisdiction to 
review that particular issue on appeal, the issue is 
accordingly dismissed without prejudice.   


ORDER

The appeal as to the issue of entitlement to an increased 
rating for lumbosacral strain is dismissed.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


